Notice of Pre-AIA  or AIA  Status
           The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    
   
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 19 is rejected under 35 U.S.C. 101 because they are directed to non-statutory subject matter "computer-readable medium “and “computer program product”. The broadest reasonable interpretation of a claim drawn to a computer-readable medium covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media. Transitory signal does not fall within a statutory category since it is clearly not a series of steps or acts to constitute a process, not a mechanical device or combination of mechanical devices to constitute a machine, not a tangible physical article or object which is some form of matter to be a product and constitute a manufacture, and not a composition of two or more substances to constitute a composition of matter.
Note that a claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 1-3, 5, 10-12, 14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Mans et al. (International Pub. No. WO2010/106469A1) in view of George et al. (U.S. Pub. No. 2021/0098011) further in view of Wolff et al. (U.S. Pub. No. 2020/0351465).  

            Regarding claims 1, 10, 19, with respect to Figures 1-5, Mans teaches a processing system [i.e., computer device] (fig.2; page 8, line 30-page 9, line 7), comprising: 
            a Random Access Memory/ solid-state memory [i.e., memory] to store data and instructions (page 16, lines 15-22);
            at least one processor configured to communicate with the memory (fig.1,2; page 9, lines 23-30); and
            an operating system configured to communicate with the memory and the at least one processor (fig.1,2; page 9, lines 23-30, “an operating system 103 that provides an interface to an application layer 105”), wherein the operating system is operable to:
            receive a hardware loopback stream with rendered audio data (fig.2, page 13, lines 22-28, “the audio data from the output path (the audio loopback data) may be retrieved following the audio output driver 213 and thus very close to the hardware layer 101”) from a hardware peripherals/loudspeaker of a USB hands-free VoIP telephone [i.e., display device] in communication with the computer device, wherein hardware loopback stream corresponds to one display device (fig.2; page 9, lines 1-7, page 11, lines 20-23);
a plurality of hardware loopback streams with rendered audio data from a plurality of devices, wherein each hardware loopback stream of the plurality of hardware loopback streams corresponds to one display device of the plurality of display devices. George teaches receive a plurality of hardware loopback streams with rendered audio data from a plurality of display devices, wherein each hardware loopback stream of the plurality of hardware loopback streams corresponds to one display device of the plurality of display devices (fig.1,2; paragraph 0039) whereas Wolff teaches first source device/video camera and second source device/video camera [i.e., plurality of display devices] (paragraph 0040). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mans to incorporate the feature of receive a plurality of hardware loopback streams with rendered audio data from a plurality of display devices, wherein each hardware loopback stream of the plurality of hardware loopback streams corresponds to one display device of the plurality of display devices in Mans’s invention in order to process multiple loopback streams coming from multiple devices conveniently. 
              Mans further teaches storing the loopback [i.e., rendered audio data] from the hardware loopback stream into a memory file/buffer [i.e., loopback buffer] (page 16, lines 15-22) (Note; Mans teaches writing the audio loopback data to a memory file. In order to write the audio loopback data from the memory file, the loopback data must be stored into the memory file.); and 
              providing the loopback buffer with the loopback audio data to one or more applications executing on the computer device (page 14, lines 4-9, “application layer link function 217 which receives the audio loopback data from the audio loopback function and then forwards it to the audio input driver 203”).

 
             Regarding claims 2 and 11, Man teaches wherein the hardware loopback stream is associated with at least one hardware loopback unit on each display device that obtains the rendered audio data on each display device. However, Mans does not specifically teach wherein the plurality of hardware loopback streams are associated with at least one hardware loopback unit on each display device that obtains the rendered audio data on each display device of the plurality of display devices. George teaches wherein the plurality of hardware loopback streams are associated with at least one hardware loopback unit on each device that obtains the rendered audio data on each device of the plurality of display devices (fig.1,2; paragraph 0039) whereas Wolff teaches first source device/video camera and second source device/video camera [i.e., plurality of display devices] (paragraph 0040). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mans to incorporate the feature of wherein the plurality of hardware loopback streams are associated with at least one hardware loopback unit on each display device that obtains the rendered audio data on each display device of the plurality of display devices in Mans’s invention in order to render the system scalable in accordance with the circumstances.



             Regarding claims 5 and 14, Mans in view of George further in view of Wolff does not specifically teach determining an order for the rendered audio data in response to a sequencing of the plurality of display devices and combining the rendered audio data into the loopback buffer according to the order. George teaches combining the rendered audio data (paragraph 0070) whereas Wolff teaches first source device/video camera and second source device/video camera [i.e., plurality of display devices] (paragraph 0040) and whereas examiner takes an official notice that determining an order for the rendered audio data in response to a sequencing of the plurality of devices and combining the rendered audio data into the loopback buffer according to the order are well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mans to incorporate the feature of determining an order for the rendered audio data in response to a sequencing of the plurality of display devices and .

Claims 4 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Mans et al. (International Pub. No. WO2010/106469A1) in view of George et al. (U.S. Pub. No. 2021/0098011) further in view of Wolff et al. (U.S. Pub. No. 2020/0351465) further in view of McIntosh et al. (U.S. Pub. No. 2020/0351465).  

            Regarding claims 4 and 13, Mans teaches employing audio echo cancellation of the audio signal (page 12, lines 1-2). However, Mans in view of George further in view of Wolff does not specifically teach wherein the one or more applications use the aggregated loopback audio data for at least one of echo cancellation or creating a recording. George teaches wherein the one or more applications use the aggregated loopback audio data for at least one of echo cancellation or creating a recording (paragraph 0070). Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mans in view of George further in view of Wolff to incorporate the feature of wherein the plurality of hardware loopback streams are associated with at least one hardware loopback unit on each display device that obtains the rendered audio data on each display device of the plurality of display devices in Mans’s invention in view of George’s invention further in view of Wolff’s invention in order to cancel echo from the aggregated audio data conveniently.

Claims 6-7 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mans et al. (International Pub. No. WO2010/106469A1) in view of George et al. (U.S. Pub. No. .  

            Regarding claims 6 and 15, Mans in view of George further in view of Wolff does not specifically teach determining a buffer size for the loopback buffer by multiplying a total number of the plurality of display devices by a number of channels supported by the plurality of display devices. Do teaches that multiple buffers are embodied into a single memory buffer (paragraph 0048) whereas examiner takes an official notice that determining a buffer size for the loopback buffer by multiplying a total number of the plurality of display devices by a number of channels supported by the plurality of display devices are well known in the art. Thus, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Mans in view of George further in view of Wolff to incorporate the feature of determining a buffer size for the loopback buffer by multiplying a total number of the plurality of display devices by a number of channels supported by the plurality of display devices in Mans’s invention in view of George’s invention further in view of Wolff’s invention in order to allocate each of audio data into different buffer conveniently.

             Regarding claims 7 and 16, Mans in view of George further in view of Wolff does not specifically teach wherein the operating system is further operable to partition the loopback buffer into a number of sections equal to the buffer size. Do teaches wherein the operating system is further operable to partition the loopback buffer into a number of sections equal to the buffer size (paragraph 0048) (Note; Do teaches that multiple buffers are logically discrete portions of a memory buffer. It is clear that all of these buffers are creating a size that is equal to the memory .


Allowable Subject Matter
Claims 8, 9, 17 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD S ELAHEE whose telephone number is (571)272-7536.  The examiner can normally be reached on Monday thru Friday; 8:30AM to 5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on 571-272-7547.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/MD S ELAHEE/                                                                                                                                                                                                 MD SHAFIUL ALAM ELAHEE 
Primary Examiner, 
Art Unit 2653
September 11, 2021